[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant moves to dismiss the complaint filed against it pursuant to Practice Book § 10-31 (a) (2) claiming that the court lacks personal jurisdiction over the defendant. "A motion to dismiss properly attacks the jurisdiction of the court, essentially asserting that the plaintiff cannot as a matter of law and fact state a cause of action that should be heard by the court." (Internal quotation marks omitted.) Olsonv. Accessory Controls  Equipment Corp., 54 Conn. App. 506, 528,735 A.2d 881 (1999), aff'd, 254 Conn. 145, 757 A.2d 14 (2000).
Section 10-30 allows for waiver of personal jurisdiction claims if not raised within thirty (30) days of the defendant's appearance date. "Because a lack of personal jurisdiction may be waived by the defendant, the rules of practice require the defendant to challenge that jurisdiction by a motion to dismiss." (Internal quotation marks omitted.)Kim v. Magnotta, 249 Conn. 94, 102, 733 A.2d 809 (1999). "It is fundamental that jurisdiction over a person can be obtained by waiver. . . . Although the filing of an appearance on behalf of a party, in and of itself, does not waive that party's personal jurisdiction claims, [alny [party], wishing to contest the court's jurisdiction, may do so even after having entered a general appearance, but must do so by filing a motion to dismiss within thirty days of the filing of an appearance." (Citation omitted; internal quotations omitted.)Connor v. Statewide Grievance Committee, 260 Conn. 435,445, 797 A.2d 1081 (2002).
The defendant filed its appearance on May 1, 2002, and subsequently filed the motion dismiss for lack of personal jurisdiction on June 5, 2002, thirty-five (35) days after the appearance was filed. Because the motion to dismiss was untimely filed, the defendant has waived personal jurisdiction. The defendant's motion to dismiss the complaint for lack of personal jurisdiction is denied.
White, J. CT Page 12785
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 12786